Title: To John Adams from Nicolaas & Jacob van Staphorst, 26 December 1783
From: Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          Sir
            Amsterdam 26 Decr. 1783.
          At the beginning of this Week having many Letters to dispatch relating to the Business of the United States, we agreed together upon their Contents, and every one of us charged himself with part of the Work. Mr. Willink promised to write a Letter to your Excellency, and a short Time before the departure of the Mail, he Sent it to the other Houses for Signing. We observed he had not been very fortunate in the Expression of our common Ideas, however there being no Time for composing another Letter, we put our Names under his composition.
          But being in doubt wether your Excellency will sufficiently understand the meaning, and the Matter being very interesting for the United States, we hope your Excellency will excuse us if we endeavour to Supply the Defect of that Letter. If the Matter was of less importance, we would not do it for Reasons, which will be very appearent to your Excellency; but we presume that those Reasons ought to be postponed, when there is Danger, that, by too much Delicacy, the Intrests of the United States might Suffer. We venture this Step without the knowledge of our Compagnons, in the Intention only to Serve your Excellency; we depend therefore upon your Friendship, that you’ll do us the Favour not to mention any Thing about this addres in your Letters to the three Houses.
          Your Excellency is informed, that by the present Situation concerning the Loan, and the Dispositions of the Treasurer, we have been in the very disagreable necessity to decline the acceptance of half a million Guilders, and again of Seven hundred and fifty thousand Guilds. We are informed that if the last mentioned Sum should return thro’ want of Payment, Congres is not to pay any Charges upon their return, in consequence of an agreement made with the Houses, who took the Bills. But we presume that notwithstanding this, it will be a great advantage to the States, if we are able to pay them; and we know that the Expences, attending the Return of the half Million and the disappointment resulting from it, will be of such Consequences, that we don’t doubt but we are not only authorised to exert our utmost endeavours to dispose of a Quantity of Bonds, but even to allow some more Remedium to the Undertakers, than we stipulated at the beginning with your Excellency. It is allmost impossible at this Time to obtain an Engagement with these Gentlemen, unless we should make Such Stipulations, which however we look upon as very prejudicial.
          Considering this, and besides that the not paying of the Drafts would occasion a Stagnation of Commerce in the Spring, because Several Bills are remitted to Such People, who are to send out Goods to their Amount; we thought it merited the Attention of our Government, and we have therefore mentioned the Matter to a couple of very Patriotic Members of our Magistracy, and desired their Assistance for Such Encouragements as may facilitate the Business. We had the Satisfaction that they were fully convinced of the fatal Consequences of the Return of the Bills, and that they promised to assist us in a further Application, which, on this Assurance we have determined to make. We are in hopes it will be effectual, but we believe at the Same Time, that your Excellency being present, and aproving of our Idea, would give a great weight to our adres: and therefore, we should wish, that in case your other important Business would permit that Step, your Excellency would make a trip to this Country. However considering the present Season, and that perhaps other important Things, concerning the United States, may make it impossible for your Exce. to comply with our desire, we request you’ll write a Letter to Mr. Van Berckel, Pensionary of this City to recommend the Business, and we have Reason to think this will do very well.
          Mr. Willink has added another Scheme of a new Loan for four Mills. at 6 pco. It is true that the Interests of Loans are rather augmented Since the Time you opened the Loan for the United States, and we don’t decline that plan, in case we should have the misfortune of a disappointment from the Magistracy, however we for our private opinion should prefer first to compleat the former Loan at 5 pco. Besides this we think it is necessary to inform your Excellency, that whenever you should give the preference to this Scheme, and authorise us to put it in Execution, it will not be done without granting a Remedium to the undertakers.
          We have the Honour to remain very respectfully / Sir / of your Excellency / the most humb. and Obed. Servts.
          Nics. & Jacob van Staphorst.
        